ACCEPTED
                                                                                                                   01-15-00427-CV
                                                                                                        FIRST COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                              5/8/2015 10:21:46 AM
                                                                                                             CHRISTOPHER PRINE
                                                                                                                            CLERK

                                              NO. 2013-29901-A


                                                                                       FILED IN
                                                                                1st COURT OF APPEALS
MARY M. IACONO                                        '            IN THE DISTRICT COURT
                                                                                    HOUSTON,OF TEXAS
                                                      '
                                                                                5/8/2015 10:21:46 AM
                                                      '
                                                      '                         CHRISTOPHER A. PRINE
VS                                                    '            HARRIS COUNTY, T E X Clerk
                                                                                          AS
                                                      '
.                                                     '
OMNI HOTELS MANAGEMENT CORP.                          '            215TH JUDICIAL DISTRICT


                          PLAINTIFF MARY IACONO’S NOTICE OF APPEAL

          Pursuant to Texas Rules of Appellate Procedure 25.1, Plaintiff Mary Iacono files this notice of

appeal.

          1.      This appeal is taken from cause number 2013-29901-A in the 215th Judicial District Court

                  of Harris County, Texas, the Honorable Elaine Palmer presiding.

          2.      The style of the case is Mary Iacono vs Omni Hotels Management Corp., Stanley Black &

                  Decker, Inc. and Stanley Access Technologies LLC; Cause No. 2013-29901-A

          3.      The Plaintiff Mary Iacono desires to appeal the trial court’s granting of Defendants’ Stanley

                  Black & Decker, Inc. and Stanley Access Technologies LLC First Amended Partial Motion

                  for Summary Judgment, by orders signed on January 16, 2015 and February 16, 2015.

          4.      This appeal is taken to the First or Fourteenth Court of Appeals in Houston, Texas.



                                                   Respectfully submitted,


                                                   The Law Offices of Hugh J. Howerton P.L.L.C.



                                                   -S- Hugh J. Howerton
                                                   Hugh J. Howerton
                                                   TBA No. 10117950
                                                   13030 Rummel Creek
                                                   Houston, Texas 77079
                                                   (713) 984-9848
                                                   (713) 984-8894 (fax)
                                                 e-mail:hjhowerton@comcast.net
                                                 ATTORNEY FOR PLAINTIFF




                                     CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was forwarded to all counsel
of record by fax on May 6, 2015.



                                                 -S- Hugh J. Howerton
                                                 Hugh J. Howerton



Clerk, First Court of Appeals
1307 San Jacinto, 10th Floor
Houston, Texas 77002

Clerk, Fourteenth Court of Appeals
1307 San Jacinto 11th Floor
Houston, Texas 77002


R.Clay Hoblit
Hoblit Ferguson Darling LLP
2000 Frost Bank Plaza
802 North Carancahua
Corpus Christi, Texas 78401
Via fax

George P. Pappas
Sheehy, Ware & Pappas, P.C.
2500 Two Houston Center
909 Fannin Houston, Texas 77010
Via fax